Citation Nr: 1826168	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for service-connected degenerative joint disease and degenerative disc disease cervical spine (cervical spine disability).

2.  Entitlement to an initial evaluation greater than 20 percent for service-connected degenerative joint disease right glenohumeral joint with rotator cuff partial tears (right shoulder disability).

3.  Entitlement to an initial evaluation greater than 30 percent for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating for the right shoulder disability was increased from 10 to 20 percent by an August 2017 rating decision and the Veteran has continued his appeal.

In March 2017, the Board granted an initial disability rating of 30 percent for migraine headaches and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2018, the parties filed a Joint Motion for Remand (Joint Motion).  Then, in a January 10, 2018 Order, the Court granted the Joint Motion and vacated the Board decision as to the issue noted above, remanding the case for action consistent with the terms of the Joint Motion.

In November 2012, the Veteran testified at a Board hearing conducted by Veterans Law Judge Susan Toth.  A transcript of the hearing has been associated with the Veteran's VA claims file.  This judge is no longer available to decide the appeal, and in October 2016, the Board notified the Veteran of this fact and provided him an opportunity to testify before another judge at a new hearing.  In October 2016, he responded that he did not want another hearing.

In October 2014 and March 2017, these matters were remanded for further development.  The case is once again before the Board.

The Board also notes that in August 2017, the RO assigned the Veteran a 20 percent disability rating for his right shoulder disability, effective March 16, 2010, the date of claim.  Therefore, the Board will analyze whether the Veteran's right shoulder disability should be evaluated at greater than 20 percent disabling.

The issue of entitlement to an initial evaluation greater than 30 percent for service-connected migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's service-connected degenerative joint disease and degenerative disc disease cervical spine is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected degenerative joint disease right glenohumeral joint with rotator cuff partial tears was manifested by limitation of motion midway between side and shoulder level or to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for service-connected degenerative joint disease and degenerative disc disease cervical spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial evaluation greater than 20 percent for service-connected degenerative joint disease right glenohumeral joint with rotator cuff partial tears have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Law

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by the above considerations such as weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The Veteran's right shoulder disability is rated under Diagnostic Code 5201 for right shoulder limitation of motion.  Diagnostic Code 5201 applies to limitation of motion of the arm, and provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).


III.  Analysis

A.  Cervical Spine

The Veteran and his representative have asserted that his cervical spine disability warrants an increased rating, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

On March 16, 2010, the Veteran filed a claim of entitlement to service connection for a cervical spine disability.  In October 2010, the RO assigned a disability rating of 10 percent for his cervical spine disability under Diagnostic Code 5242 from March 16, 2010, date of receipt of claim.  The Veteran timely filed his notice of disagreement in October 2010 and timely filed a substantive appeal in August 2011.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning March 16, 2010.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

Although the Veteran's service-connected cervical spine disability is rated under Diagnostic Code 5242, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.

The Board takes into consideration the Veteran's statements with respect to his cervical spine disability and acknowledges that while the Veteran is considered to be competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his cervical spine disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Therefore, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his cervical spine disability.

A VA neck examination was conducted in September 2010.  Forward flexion is 0 to 50 degrees, extension at 0 to 20 degrees, right lateral flexion at 0 to 25 degrees, left lateral flexion at 0 to 25 degrees, right lateral rotation at 0 to 30 degrees, and left lateral rotation at 0 to 40 degrees.  Thus, forward flexion of the cervical spine is not greater than 15 degrees but less than 30 degrees.  Additionally, these measurements correspond to a combined range of motion of 190 degrees, which is greater than 170 degrees.  The Board notes that the Veteran was awarded a 10 percent disability rating based on this combined range of motion under the General Rating Formula for Diseases and Injuries of the Spine (see 38 C.F.R. § 4.71a, Note 2).

A VA neck examination was conducted in January 2016.  Forward flexion is 0 to 45 degrees, extension at 0 to 45 degrees, right lateral flexion at 0 to 45 degrees, left lateral flexion at 0 to 45 degrees, right lateral rotation at 0 to 80 degrees, and left lateral rotation at 0 to 80 degrees.  Thus, forward flexion of the cervical spine is not greater than 15 degrees but not greater than 30 degrees.  Additionally, these measurements correspond to a combined range of motion of 340 degrees, which is considered as a normal combined range of motion under the General Rating Formula for Diseases and Injuries of the Spine (see 38 C.F.R. § 4.71a, Note 2), and the examiner reports that there is no ankylosis.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner reports no intervertebral disc syndrome (IVDS).  Based on the foregoing evidence, an initial evaluation greater than 10 percent is not warranted.

A VA neck examination was conducted in May 2017.  Forward flexion is 0 to 45 degrees, extension at 0 to 45 degrees, right lateral flexion at 0 to 45 degrees, left lateral flexion at 0 to 45 degrees, right lateral rotation at 0 to 80 degrees, and left lateral rotation at 0 to 80 degrees.  Thus, forward flexion of the cervical spine is not greater than 15 degrees but not greater than 30 degrees.  Additionally, these measurements correspond to a combined range of motion of 340 degrees, which is considered as a normal combined range of motion under the General Rating Formula for Diseases and Injuries of the Spine (see 38 C.F.R. § 4.71a, Note 2), and the VA examiner reports that there is no ankylosis.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner reports that there is intervertebral disc syndrome (IVDS); however, there have been no periods of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  See May 2017 VA examination.  Based on the foregoing evidence, an initial evaluation greater than 10 percent is not warranted.

Based on the findings reported in the VA neck examinations, the Veteran's cervical spine disorder has not worsened so as to support an initial rating in excess of 10 percent under the mechanical application of the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran is also not entitled to a higher rating under DeLuca.  In the September 2010 VA examination conducted, the Veteran denied any flare-ups, no effects on activities of daily living, his neck pain has not kept him out of work, "no effects of the neck per se on his occupation," and "no change with repetition" regarding neck pain.  In the January 2016 neck examination conducted, the Veteran did not report any functional loss or functional impairment of the cervical spine.  The examiner noted pain on the exam but stated it "does not result in/cause functional loss."  See January 2016 VA examination.  The examiner also reported no additional loss of function or range of motion after three repetitions.  The Veteran did not report flare-ups.  The examiner specifically noted that the Veteran's cervical spine condition does not impact his ability to work.  In the May 2017 VA neck examination, the Veteran reports having flare-ups of the spine with neck pain and stiffness causing migraines; however, the Veteran reports no functional loss or functional impairment of his cervical spine.  The VA examiner states that pain was noted on the examination but does not result or cause functional loss.  The VA examiner noted that the Veteran's forward flexion and extension exhibited pain.  The VA examiner noted no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran is able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  All of this evidence weighs against an additional increased rating under DeLuca.  Under such circumstances, an increased rating under DeLuca is also not warranted.

The Board finds that it is not necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion by the Veteran that he is unemployable as a result of this service-connected disability.

Additionally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected cervical spine disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

B.  Right Shoulder

The Veteran and his representative have also asserted that his right shoulder disability warrants an increased rating, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  As noted in the May 2017 VA examination, the Veteran's right hand is his dominant hand.

On March 16, 2010, the Veteran filed a claim of entitlement to service connection for a right shoulder disability.  The Veteran timely filed his notice of disagreement in October 2010 and timely filed a substantive appeal in August 2011.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning March 16, 2010.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board notes that in October 2010, the RO assigned a disability rating of 10 percent based on functional loss due to painful motion of the right shoulder under the specifications outlined in DeLuca.  In an August 2017 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's right shoulder disability under Diagnostic Code 5201, effective March 16, 2010, based on functional loss due to painful motion of the right shoulder and limited motion of the arm at shoulder level.  See August 2017 rating decision and August 2017 Supplemental Statement of the Case (SSOC).

Although the Veteran's service-connected right shoulder disability is rated under Diagnostic Code 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  However, as there is no evidence of ankylosis, other impairment of the humerus, or clavicle or scapula impairments, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Board takes into consideration the Veteran's statements with respect to his right shoulder disability and acknowledges that while the Veteran is considered competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his right shoulder disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his right shoulder disability.

A VA examination was conducted in September 2010 for the Veteran's right shoulder.  Abduction is 0 to 120 degrees, flexion is 0 to 140 degrees, extension is 0 to 30 degrees, external rotation is 0 to 70 degrees, and internal rotation is 0 to 45 degrees.  There is pain and stiffness at the end range of abduction, extension, internal rotation, and external rotation and he has palpable crepitus noted on abduction and flexion.  See September 2010 VA examination.  With respect to the January 2016 VA examination, the examiner noted normal range of motion with flexion and abduction to 180 degrees and external and internal rotation to 90 degrees.  The examiner noted pain for abduction and internal rotation.  In the Veteran's May 2017 VA examination, the examiner reported abnormal range of motion with flexion limited to 90 degrees, abduction limited to 120 degrees, and external and internal rotation limited to 90 degrees.  Based on the findings reported in the three VA shoulder and arm examinations, the Veteran's right shoulder disorder has not worsened so as to support a disability rating greater than 20 percent for limitation of motion midway between side and shoulder level or to 25 degrees from the side under the mechanical application of the Schedule of Ratings for the Shoulder and Arm.  38 C.F.R. § 4.71a.  Simply put, shoulder limitation has not been shown to be greater than shoulder level.

The Veteran is also not entitled to a higher rating under DeLuca.  As already noted, the Veteran is already being compensated for painful motion under 38 C.F.R. § 4.59.  Aside from this, there is no additional non-compensated motion that can form the basis of an increased rating and no limitation of motion that the Veteran is not already being compensated for.  To compensate the Veteran for the same painful motion under 38 C.F.R. § 4.59 and DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.

Likewise, prohibitions regarding pyramiding preclude compensation for painful motion under Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70; 38 C.F.R. § 4.59.  The May 2017 VA examination addresses this type of painful motion.  But because the Veteran is already being compensated for his painful noncompensable motion, additional compensation for the same symptomatology under Correia or on any other basis would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.

The Board finds that it is not necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion by the Veteran that he is unemployable as a result of this service-connected disability.

Additionally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right shoulder disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to an initial evaluation greater than 10 percent for service-connected degenerative joint disease and degenerative disc disease cervical spine is denied.

Entitlement to an initial evaluation greater than 20 percent for service-connected degenerative joint disease right glenohumeral joint with rotator cuff partial tears is denied.


REMAND

The Board finds that the matters on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the Board's March 2017 decision, it did not discuss letters from private physicians in November 2012, which noted that the Veteran had two or three migraines per month which were completely debilitating and another letter from a physician that noted the Veteran had headaches that "persist for several days and occur an average of twice a month."  The parties to the Joint Motion determined that the physicians' statements constituted relevant evidence which the Board must account for in its statement of reasons or bases in explaining why a rating in excess of 30 percent for his migraine headaches is not warranted.  On remand, the Board must address both physicians'statements, and explain why it finds the evidence to be either persuasive or unpersuasive, and analyze its credibility and probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Additionally, the Joint Motion noted that while the record shows that the Veteran reported experiencing headaches at least twice a week and that he missed 20 days of work due to migraines, a later January 2016 VA examination report notes that the Veteran "does not experience frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Thus, in order to appropriately address this discrepancy, the Board finds that a new VA examination and opinion is necessary in order to determine whether staged ratings in excess of 30 percent for the Veteran's symptoms are warranted at any time since the date of claim of March 16, 2010.  See Hart v. Mansfield, 21 The Vet. App. 505, 510 (2007).

Since the claims file is being returned it should be updated to include any recent VA treatment records for migraines that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records for migraines dated since April 2017 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed and all pertinent records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the current severity of the Veteran's migraine headaches.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically a letter from a private physician in November 2012 noting that the Veteran had two or three debilitating migraines per month and a letter from another private physician in November 2012 noting that the migraines persist for several days and occur an average of twice a month.  The examiner should then:

(a)  Determine the current severity of the Veteran's migraine headaches disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his disability.

(b)  Determine whether for any period since March 16, 2010, the Veteran's disability has been manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


